            Case 1:18-cv-00891-LY Document 1-1 Filed 10/18/18 Page 1 of 9
                                                                               8/31/2018 9:59AM
                                                                                               Velva L. Price
                                                                                               District Clerk
                                                                                              Travis County
                                            Cause No. D-1-GN-18-005143                      D-1-GN-18-005143
                                                                                                 Daniel Smith
WATERLOO RECORDS & VIDEO, INC. ,                §      IN THE DISTRICT COURT OF
                                                §
                Plaintiff,                      §
                                                §      TRAVIS COUNTY, TEXAS
v.                                              §
                                                §
JAM FEST, LLC D/B/A WATERLOO                    § 353RD
MUSIC FESTIVAL; HEARD PRESENTS;                 §             JUDICIAL DISTRICT
AND HA VIN' A BALL PRODUCTIONS                  §
                                                §
                Defendants.                     §

     ORIGINAL PETITION FOR TRADEMARK INFRINGEMENT AND DILUTION,
             UNFAIR COMPETITION, AND UNJUST ENRICHMENT

       Plaintiff Waterloo Records & Video, Inc. ("Plaintiff' or "Waterloo Records"), appearing

through its undersigned counsel, alleges as follows:

                                      NATURE OF CASE

       1.       This is an action for unfair competition under the Trademark Act of 1946, as

amended, 15 U.S.C. § 1051 et seq. ("Lanham Act"); for trademark dilution under the Texas

Business and Commerce Code; and for trademark infringement, unfair competition, and unjust

enrichment under Texas common law.

                                            PARTIES

       2.       Plaintiff is a Texas corporation with its principal place of business at 600 North

Lamar Boulevard, Austin, Texas 78703.

       3.       Upon information and belief, Jam Fest, LLC is a limited liability company

organized in Texas with its principal office and place of business at 5323 Levander Loop in

Austin, Travis County, Texas. Jam Fest, LLC can be served with process via its registered agent,

Christopher Edward Douglas, 5323 Levander Loop, Austin, TX 78702.
              Case 1:18-cv-00891-LY Document 1-1 Filed 10/18/18 Page 2 of 9




         4.       Upon information and belief, Heard Presents, LLC is a limited liability company

organized in Texas with its principal office and place of business at 606 E         ih   St., in Austin,

Travis County, Texas. Heard Presents, LLC can be served with process via its registered agent,

Christopher Edward Douglas, 606 E. 7th Street, Austin, TX 78701.

         5.       Upon information and belief, Havin a Ball Productions, LLC is a limited liability

company organized in Texas with its principal office and place of business at 5323 Levander

Loop in Austin, Travis County, Texas. Havin a Ball Productions, LLC can be served with

process via its registered agent, Holmes Law, PLLC, 5318 Weslayan # 152, Houston, Texas

77005.

                                  DISCOVERY CONTROL PLAN

         6.       Plaintiff intends that this action be governed by the rules applicable to cases under

Discovery Level 2 pursuant to Rule 190.3 of the Texas Rules of Civil Procedure.

                                           JURISDICTION

         7.       The Court has jurisdiction over the controversy because the damages are within

the jurisdictional limits of the Court.

                                                VENUE

         8.       Venue is proper in Travis County, Texas pursuant to TEX. Civ.          PRAC. & REM .


CODE 15.002 because a substantial part of the events or omissions giving rise to the claim

occurred in Travis County or, alternatively, because Defendants resided in Travis County at the

time of the accrual of the cause of action.

                                           JURY DEMAND

         9.       Plaintiff demands a trial by jury.




                                                       -2-
          Case 1:18-cv-00891-LY Document 1-1 Filed 10/18/18 Page 3 of 9




                                             FACTS

A.      PLAINTIFF AND ITS TRADEMARKS

        10.    Waterloo Records is an independent music retailer that has been an integral part

of Austin's music scene since opening in 1982. Waterloo Records sells records, CDs, videos,

and many other products (including t-shirts bearing the mark Waterloo Records). The Austin

Chronicle Readers ' Poll has awarded the title "Best Record Store" in its Best of Austin awards to

Waterloo Records for the last thirty-six years. Additionally, Rolling Stone Magazine named

Waterloo Records one of the best 25 record stores in the United States and the BBC named

Waterloo Records one of the world ' s best record shops.

        11.    Waterloo Records regularly (about two per week) hosts in-store performances

featuring live musical performances by local and internationally known artists of all genres,

especially during the South by Southwest conferences and festivals during which it hosts 28+

bands over a four-day period. Past in-store performers have included Willie Nelson, Sheryl

Crow, the Texas Tornadoes, Nirvana, Spoon, Steve Earle, Ben Harper, Jimmy Cliff, Gary Clark,

Jr. , Dixie Chicks, John Hiatt, Emmy Lou Harris, Riche Havens, The Cult, the Church,

Macklemore & Ryan Lewis, David Gray, Alejandro Escovedo, The Black Angels, and thousands

more.

        12.    Waterloo Records has been involved in numerous outdoor music festivals. For

example, Waterloo Records has staffed a tent-store (from which it has sold music of the festival

performers and hosted band meet-and-greet autograph sessions for fans) at every Austin City

Limits Music Festival. Waterloo Records has provided similar services at other outdoor music

festivals such as Sound on Sound Fest, Fun Fun Fun Fest, Utopia Fest, NYC ' s Governors Ball

Fest, and Atlanta ' s Music Midtown Fest.




                                                -3-
         Case 1:18-cv-00891-LY Document 1-1 Filed 10/18/18 Page 4 of 9




       13.      All of these products and services have been continuously offered by Plaintiff

under the mark Waterloo Records (the "Waterloo Records Marks").

       14.      Plaintiffs Waterloo Records Marks are inherently distinctive and serve to identify

and indicate the source of Plaintiffs products and services to the consuming public.

       15.      As a result of Plaintiffs long use and promotion of the Waterloo Records Marks,

the marks have become distinctive to designate Plaintiff, to distinguish Plaintiff and its products

and services from those of others, and to distinguish the source or origin of Plaintiffs products

and services. As a result of these efforts by Plaintiff, the consuming music public in Texas (as

well as throughout the United States) widely recognizes and associates the Waterloo Records

Marks with Plaintiff.

        16.     As a result of Plaintiffs long use and promotion of the Waterloo Records Marks,

Plaintiff has acquired valuable common law rights in the Waterloo Records Marks.

        17.     The Waterloo Records Marks are famous and distinctive pursuant to TEX. Bus . &

COM. CODE §     16.103 .

B.     DEFENDANTS' INFRINGING ACTIVITIES

        18.     Defendants have announced that they will be holding the first Waterloo Music

Festival in Austin, Texas on September 7-9, 2018.     The festival   will   feature    live   musical

performances.

        19.      Defendants are usmg and promoting the Waterloo Music Festival mark in

commerce throughout Austin and online. Defendants' use of the Waterloo Music Festival mark

began long after Plaintiff developed rights in the Waterloo Records marks and after Plaintiffs

Waterloo Records Marks became famous.




                                                -4-
         Case 1:18-cv-00891-LY Document 1-1 Filed 10/18/18 Page 5 of 9




       20.     Defendants are not affiliated with or sponsored by Plaintiff and have not been

authorized by Plaintiff to use the Waterloo Music Festival Mark, Plaintiff's Waterloo Records

Marks, or any confusingly similar marks.

       21.     Upon on information and belief, Defendants were made aware of the infringing

nature of the Waterloo Music Festival mark and were advised to clear the mark with Plaintiff.

Defendants have ignored that advice.

       22.     Plaintiff has repeatedly notified Defendants of Plaintiff's rights in the Waterloo

Records Marks, and has made numerous attempts to resolve this dispute prior to filing this

lawsuit. Despite Plaintiffs attempts to resolve this matter amicably, Defendants have not ceased

using the Waterloo Music Festival mark.

C.     EFFECT OF DEFENDANTS' ACTIVITIES

       23.     Defendants' unauthorized use of the Waterloo Music Festival mark has caused

and is likely to continue to cause confusion, to cause mistake, and/or to deceive customers and

potential customers of the parties, at least as to some affiliation, connection, or association of

Defendants with Plaintiff, or as to the origin, sponsorship, or approval of Defendants' goods and

services by Plaintiff. For example, Plaintiff has been contacted by multiple third parties asking

how they could sponsor be associated with the Waterloo Music Festival. Additionally, multiple

employees of Plaintiff have been approached by friends and customers asking for details about

the Waterloo Music Festival, assuming that the Festival is affiliated with Waterloo Records.

       24.     Defendants' unauthorized use of the Waterloo Music Festival mark falsely

designates the origin of their goods and services, and falsely and misleadingly describes and

represents facts with respect to Defendants and their goods and services.




                                                -5-
         Case 1:18-cv-00891-LY Document 1-1 Filed 10/18/18 Page 6 of 9




       25.     Defendants' unauthorized use of the Waterloo Music Festival mark enables

Defendants to trade on and receive the benefit of goodwill built up at great labor and expense by

Plaintiff over the last thirty-six years, and to gain acceptance for Defendants ' goods and services

not solely on their own merits, but on the reputation and goodwill of Plaintiff, its Waterloo

Records Marks, and its products and services.

       26.     Defendants' unauthorized use of the famous Waterloo Records Marks is likely to

dilute those marks .

       27.     Defendants ' unauthorized use of the Waterloo Music Festival mark unjustly

enriches Defendants at Plaintiff's expense. Defendants have been and continue to be unjustly

enriched by obtaining a benefit from Plaintiff by taking undue advantage of Plaintiff and its

goodwill. Specifically, Defendants have taken undue advantage of Plaintiff by trading on and

profiting from the goodwill in the Waterloo Records Marks developed and owned by Plaintiff,

resulting in Defendants wrongfully obtaining a monetary and reputational benefit for their own

businesses.

        28.     Defendants ' unauthorized use of the Waterloo Music Festival mark removes from

Plaintiff the ability to control the nature and quality of the products and services provided under

the Waterloo Records Marks, and places the valuable reputation and goodwill of Plaintiff in the

hands of Defendants, over whom Plaintiff has no control.

        29.     Unless these acts of Defendants are restrained by this Court, they will continue,

and they will continue to cause irreparable injury to Plaintiff and to the public for which there is

no adequate remedy at law.

               COUNT 1: COMMON LAW TRADEMARK INFRINGEMENT

        30.     Plaintiff repeats the allegations above as if fully set forth herein.




                                                   -6-
         Case 1:18-cv-00891-LY Document 1-1 Filed 10/18/18 Page 7 of 9




       31.     The acts of Defendants complained of herein constitute trademark infringement in

violation ofthe common law ofthe State of Texas.

                  COUNT II: COMMON LAW UNFAIR COMPETITION

       32.     Plaintiff repeats the allegations above as if fully set forth herein.

       33.     The acts of Defendants complained of herein constitute unfair competition in

violation ofthe common law ofthe State of Texas.

                       COUNT III: DILUTION UNDER TEXAS LAW

       34.     Plaintiff repeats the allegations above as if fully set forth herein.

       35.     The acts of Defendants complained of herein constitute dilution by blurring

and/or by tarnishment of Plaintiffs famous Waterloo Records Marks in violation of Texas

Business and Commerce Code § 16.103.

       36.     Defendants willfully intended to trade on the recognition of Plaintiffs famous

Waterloo Records Marks and/or to harm the reputation of the marks.

                             COUNT IV: UNJUST ENRICHMENT

       37.     Plaintiff repeats the allegations above as if fully set forth herein.

       38.     The acts of Defendants complained of herein constitute unjust enrichment of

Defendants at the expense of Plaintiff.

                      COUNT V: FEDERAL UNFAIR COMPETITION

       39.     Plaintiff repeats the allegations above as iffully set forth herein.

       40.     The acts of Defendants complained of herein constitute unfair competition m

violation of Section 43(a) of the Lanham Act, 15 U.S.C . § 1125(a).




                                                  -7-
         Case 1:18-cv-00891-LY Document 1-1 Filed 10/18/18 Page 8 of 9




                                              PRAYER

WHEREFORE, Plaintiff requests that:

       (a)        Defendants, their officers, agents, servants, employees, and attorneys, and other

persons who are in active concert or participation with any of them, be permanently enjoined and

restrained from using the Waterloo Music Festival mark, Plaintiffs Waterloo Records Marks,

and any other mark, name, or design that is confusingly similar to or likely to cause dilution of

those marks, names, or designs, and from any attempt to retain any part of the goodwill

misappropriated from Plaintiff;

       (b)        Defendants, their officers, agents, servants, employees, and attorneys, and other

persons who are in active concert or participation with any of them , be required to deliver up and

destroy all products, packaging, signage, tickets, clothing, advertisements, internet postings and

advertisements, and any other materials bearing or using the Waterloo Music Festival Mark,

Plaintiffs Waterloo Records Marks, and any other mark, name, or design that is confusingly

similar to or likely to cause dilution of those marks, names, or designs ;

       (c)        Defendants be ordered to file with this Court and to serve upon Plaintiff, within

thirty (30) days after the entry and service on Defendants of an injunction, a report in writing and

under oath setting forth in detail the manner and form in which Defendants have complied with

the injunction;

        (d)       Plaintiff recover all damages it has sustained as a result of Defendants '

infringement, dilution, false designations of origin, unfair competition, and unfair and deceptive

business practices and that said damages be trebled ;




                                                  -8 -
          Case 1:18-cv-00891-LY Document 1-1 Filed 10/18/18 Page 9 of 9




       (e)      An accounting be directed to deterrn ine Defendants' profits resulting from

Defendants' activities, and that such profits be paid over to Plaintiff, increased as the Court finds

to be just under the circumstances of this case;

        (f)     Plaintiff recover its reasonable and necessary attorneys' fees ;

        (g)     Plaintiff recover its costs of this action and prejudgment and post-judgment

interest; and

        (h)     Plaintiff recover such other relief as the Court may find appropriate.

                                               Respectfully submitted,

                                               OAKS, HARTLINE & DALY, LLP
                                               5524 Bee Caves Rd., Ste. K-1
                                               Austin, Texas 78746
                                               Telephone: (512) 469-9800
                                               Telecopier: (512) 320-1515
                                               BY: bl To1ep"fvA. St~
                                               Joseph A. Stallone
                                               State Bar No. 00797485
                                               stallone@ohdlegal.com
                                               Andrea Villarreal
                                               State Bar No. 24076753
                                               villarreal@ohd1egal.com

                                               PIRKEY BARBER, PLLC
                                               600 Congress Av., Suite, 2120
                                               Austin, Tex as 78701
                                               Telephone: (512) 322-5200
                                               B v:   bl rev-~ lvl a:tthymv
                                               Jered Matthysse
                                               State Bar No. 24072226
                                               jmatthysse@pirkeybarber.com
                                               Steven Espenshade
                                               State BarNo. 24074183
                                               sespenshade@pirkeybarber.com

                                               ATTORNEYS FOR PLAINTIFF
                                               WATERLOO RECORDS & VIDEO, INC.




                                                   -9-
